Exhibit 10.4

LINCARE HOLDINGS INC.

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT made this 10th day of February, 2012, between Lincare Holdings
Inc., a Delaware corporation (the “Company”), and Shawn S. Schabel (the
“Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Purchase of Shares.

The Company shall issue and sell to the Participant, and the Participant shall
purchase from the Company, subject to the terms and conditions set forth in this
Agreement and in the Company’s 2007 Stock Plan (the “Plan”), 300,000 shares (the
“Shares”) of Common Stock, $.01 par value, of the Company (“Common Stock”), at a
purchase price of $0.01 per share. The aggregate purchase price for the Shares
shall be paid by the Participant by check payable to the order of the Company or
such other method as may be acceptable to the Company. Upon receipt by the
Company of payment for the Shares, the Company shall issue to the Participant
one or more certificates in the name of the Participant for that number of
Shares purchased by the Participant. The Participant agrees that the Shares
shall be subject to the purchase option set forth in Section 2 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Purchase Option.

(a) In the event that the Participant ceases to be employed by the Company for
any reason or no reason, with or without cause, prior to the last business day
of December 2014, the Company shall have the right and option (the “Purchase
Option”) to purchase from the Participant, for a sum of $0.01 per share (the
“Option Price”), some or all of the Unvested Shares (as defined below).

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the time the Purchase Option becomes exercisable by the Company.
The “Applicable Percentage” shall be (i) 100% during the period commencing on
the date hereof and ending on the day immediately preceding the last business
day of December, 2014 and (ii) zero, on or after the last business day of
December, 2014; provided, however, that the Applicable Percentage shall be zero
if the Participant’s employment with the Company is terminated pursuant to
Section 7(a)(i), (ii), (iv), (vi) or (vii) of the Fourth Amended Employment
Agreement (the “Employment Agreement”), between the Company and the Participant.
The Compensation Committee of the Board of Directors, in its sole discretion,
may at any time accelerate the time set forth herein for the vesting of the
Shares.



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

3. Exercise of Purchase Option and Closing.

(a) The Company may exercise the Purchase Option by delivering or mailing to the
Participant, within 90 days after the termination of the employment of the
Participant with the Company, a written notice of exercise of the Purchase
Option. Such notice shall specify the number of Shares to be purchased. If and
to the extent the Purchase Option is not so exercised by the giving of such a
notice within such 90-day period, the Purchase Option shall automatically expire
and terminate effective upon the expiration of such 90-day period.

(b) Within 10 days after delivery to the Participant of the Company’s notice of
the exercise of the Purchase Option pursuant to subsection (a) above, the
Participant shall, pursuant to the provisions of the Joint Escrow Instructions
referred to in Section 5 below, tender to the Company at its principal offices
the certificate or certificates representing the Shares that the Company has
elected to purchase in accordance with the terms of this Agreement, duly
endorsed in blank or with duly endorsed stock powers attached thereto, all in
form suitable for the transfer of such Shares to the Company. Promptly following
its receipt of such certificate or certificates, the Company shall pay to the
Participant the aggregate Option Price for such Shares (provided that any delay
in making such payment shall not invalidate the Company’s exercise of the
Purchase Option with respect to such Shares).

(c) After the time at which any Shares are required to be delivered to the
Company for transfer to the Company pursuant to subsection (b) above, the
Company shall not pay any dividend to the Participant on account of such Shares
or permit the Participant to exercise any of the privileges or rights of a
stockholder with respect to such Shares, but shall, in so far as permitted by
law, treat the Company as the owner of such Shares.



--------------------------------------------------------------------------------

(d) The Option Price may be payable, at the option of the Company, in cash, by
check or both.

(e) The Company shall not purchase any fraction of a Share upon exercise of the
Purchase Option, and any fraction of a Share resulting from a computation made
pursuant to Section 2 of this Agreement shall be rounded to the nearest whole
Share (with any one-half Share being rounded upward).

(f) The Company may assign its Purchase Option to one or more persons or
entities.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that are subject to the Purchase Option,
except that the Participant may transfer such Shares (i) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 4, the Purchase Option and the right of first refusal set
forth in Section 5) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement
or (ii) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation), provided
that, in accordance with the Plan, the securities or other property received by
the Participant in connection with such transaction shall remain subject to this
Agreement unless such transaction is a Change of Control (as defined in the
Employment Agreement).



--------------------------------------------------------------------------------

5. Escrow.

The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A. The
Joint Escrow Instructions shall be delivered to the Director – Employee
Relations of the Company, as escrow agent thereunder. The Participant shall
deliver to such escrow agent a stock assignment duly endorsed in blank, in the
form attached to this Agreement as Exhibit B, and hereby instructs the Company
to deliver to such escrow agent, on behalf of the Participant, the
certificate(s) evidencing the Shares issued hereunder. Such materials shall be
held by such escrow agent pursuant to the terms of such Joint Escrow
Instructions.

6. Restrictive Legend.

All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

7. Provisions of the Plan.

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

(b) As provided in the Plan, upon the occurrence of a merger, consolidation or
similar corporate reorganization (a “Reorganization Event”) that is not a Change
of Control, the repurchase and other rights of the Company hereunder shall inure
to the benefit of the Company’s successor and shall apply to the cash,
securities or other property which the Shares were converted into or exchanged
for pursuant to such Reorganization Event that is not a Change of Control in the
same manner and to the same extent as they applied to the Shares under this
Agreement.



--------------------------------------------------------------------------------

8. Withholding Taxes; Section 83(b) Election.

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the purchase of the Shares by the Participant or the lapse of the Purchase
Option.

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state and local tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Participant understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are purchased rather
than when and as the Company’s Purchase Option expires by filing an election
under Section 83(b) of the Code with the I.R.S. within 30 days from the date of
purchase.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

9. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned by continuing
service as an employee of the Company, either at will or pursuant to the
Employment Agreement, and not through the act of being hired or purchasing
shares hereunder. The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee or consultant for the vesting period, for any period, or at all.



--------------------------------------------------------------------------------

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 9(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.



--------------------------------------------------------------------------------

(j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that any lawyers or law firms utilized by the Company in drafting this agreement
are acting as counsel to the Company in connection with the transactions
contemplated by the Agreement, and are not acting as counsel for the
Participant.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LINCARE HOLDINGS INC. By:  

/S/    JOHN P. BYRNES        

  Chief Executive Officer

Shawn S. Schabel

/S/ SHAWN S. SCHABEL

Address:  

 

 



--------------------------------------------------------------------------------

Exhibit A

LINCARE HOLDINGS INC.

Joint Escrow Instructions

February 10, 2012

Director – Employee Relations

Lincare Holdings Inc.

19387 U.S. 19 North

Clearwater Florida 33764

Dear Sir:

As Escrow Agent for Lincare Holdings Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:

1. Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this paragraph 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.

2. Closing of Purchase.

(a) Upon any purchase by the Company of the Shares pursuant to the Agreement,
the Company shall give to Holder and you a written notice specifying the
purchase price for the Shares, as determined pursuant to the Agreement, and the
time for a closing hereunder (the “Closing”) at the principal office of the
Company. Holder and the Company hereby irrevocably authorize and direct you to
close the transaction contemplated by such notice in accordance with the terms
of said notice.



--------------------------------------------------------------------------------

(b) At the Closing, you are directed (i) to date the stock assignment form or
forms necessary for the transfer of the Shares, (ii) to fill in on such form or
forms the number of Shares being transferred, and (iii) to deliver same,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company against the simultaneous delivery to you of the
purchase price for the Shares being purchased pursuant to the Agreement.

3. Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares as to which the Purchase Option (as defined in the Agreement) has
terminated or expired.

4. Duties of Escrow Agent.

(a) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

(b) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

(c) You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or Company, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or Company by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.



--------------------------------------------------------------------------------

(d) You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

(e) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.

(f) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Director – Employee Relations of the Company or (ii) you
resign by written notice to each party. In the event of a termination under
clause (i), your successor as Director – Employee Relations shall become Escrow
Agent hereunder; in the event of a termination under clause (ii), the Company
shall appoint a successor Escrow Agent hereunder.

(g) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

(h) It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

(i) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.

(j) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, for anything done or omitted to be done by you as Escrow Agent in
connection with this Agreement or the performance of your duties hereunder,
except such as shall result from your gross negligence or willful misconduct.



--------------------------------------------------------------------------------

5. Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

 

COMPANY:    Notices to the Company shall be sent to the address set forth in the
salutation hereto, Attn: General Counsel HOLDER:    Notices to Holder shall be
sent to the address set forth below Holder’s signature below. ESCROW AGENT:   
Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.

6. Miscellaneous.

(a) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.

(b) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.



--------------------------------------------------------------------------------

 

Very truly yours, LINCARE HOLDINGS INC. By:  

 

HOLDER:

 

Shawn S. Schabel Address:

 

 

ESCROW AGENT:

 

 



--------------------------------------------------------------------------------

Exhibit B

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                         (            ) shares of Common Stock,
$0.01 par value per share, of Lincare Holdings Inc. (the “Corporation”) standing
in my name on the books of the Corporation represented by Certificate(s) Number
             herewith, and do hereby irrevocably constitute and appoint
                                         attorney to transfer the said stock on
the books of the Corporation with full power of substitution in the premises.

Dated as of the      day of                     , 20    

 

 

Shawn S. Schabel

In the presence of:

 

 

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.